Title: Jonathan Williams, Jr., to the American Commissioners, 10 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes June 10 1777.
The Intention of this is to ask your Interest in favour of a poor american Sailor who I am afraid will otherwise be executed for Murder. The Fact as it was related to me by his Captain is this. The deceased and the prisoner were going asshore in the Boat with only one oar which the Deceased was sculling with, and being a little in Liquour he fell overboard with the oar: the other having nothing to guide the Boat took one of the thwarts and paddled towards the deceased intending to save him if possible. Some Boatmen and others seeing him paddling, and the other in the water, concluded that he was beating him with the Thwart, least he should not die soon enough by drowning. The man did drown and the other on the Strength of these Evidences, was a day or two afterwards seized and now remains in prison. His Name is William McMasters he came to this place in the american Schooner the Mary Capt. Roberts.
Unhappily the Vessell is gone so that this poor Fellow has lost every Evidence that could say anything in his Favour. He cannot explain anything to his accusers not understanding the Language, nor they his. This circumstance with the similarity of the action in paddling in the water, and beating one that was in the water, in which it is very easy for a Spectator at any distance to be deceived, added to the good Character the Captain gives him, inclines me to believe that he is innocent. The Depositions against him are strong, and it is imagined that if he is brought to trial he will be condemned. If you could obtain an order for his release on Condition of his never coming asshore again in this Kingdom, I would put him on board of some Vessell going home and thereby give a usefull Hand and save a poor Fellows Life. The Deceased was also an american. It is several Weeks since the affair happen’d, but I knew nothing of the Fellows being in prison ’till the day before his Capt. sailed. I have the honour to be with great Respect Gentlemen Your most obedient and most humble Servant
Jona Williams
The Honourable The Commissioners of the United States.
 
Notation: Jon Williams Nantes June 10. 1777
